SIMONS, Circuit Judge.
In an appeal from a decree dismissing the appellant’s bill charging infringement of the three claims of Suppinger patent No. 1,887,073, for a “method of flavoring in canning, preserving and bottling operation”, which were by the District Court held invalid; and
It appearing that the alleged inventive step over methods old in the art involves nothing more than the addition of a tablet of flavoring matter to the container before sealing as a substitute for the loose and finely divided flavor materials in the com-minuted or granulated form; and
The court perceiving neither novelty nor the exercise of the inventive faculty in this forward step,
It is ordered That the decree below be and it is hereby affirmed upon the findings and conclusions of the District Court.